Citation Nr: 1532099	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sebaceous cyst of the penis.

2.  Entitlement to a rating in excess of 10 percent for tinea cruris, dermatophytosis, and groin rash prior to April 26, 2012.  

3.  Entitlement to a rating in excess of 30 percent for tinea cruris, dermatophytosis, and groin rash from April 26, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to May 1969, July 1969 to July 1972, December 1972 to January 1976, and January 1977 to July 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In January 2013, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

The Board remanded the claims on appeal in February 2012 for further development.  In October 2012, the RO increased the rating for the service-connected for tinea cruris, dermatophytosis, and groin rash to 30 percent effective April 26, 2012.  The issues as stated on the title page reflect the higher ratings assigned for the tinea cruris, dermatophytosis, and groin rash for various stages of the appeal period.  The Board remanded the claims once again in August 2014 for further development. 

The Board is satisfied that there was at the very least substantial compliance with its remand directives regarding the service connection claim for a sebaceous cyst of the penis.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the record in an April 2015 application for TDIU, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a rating in excess of 10 percent for tinea cruris, dermatophytosis, and groin rash prior to April 26, 2012, and entitlement to a rating in excess of 30 percent for tinea cruris, dermatophytosis, and groin rash from April 26, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a sebaceous cyst of the penis.
 
2.  The Veteran did not have had an in-service occurrence of a sebaceous cyst of the penis and the evidence of record is against a finding that his currently diagnosed sebaceous cyst of the penis was causally or etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a sebaceous cyst of the penis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran had the opportunity to testify at a hearing before a VLJ in September 2011.

The Veteran was also provided a VA examination with an addendum opinion (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted or the addendum opinion during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran first filed a claim for service connection for a sebaceous cyst of the penis on November 2004, which was denied in a March 2005 rating decision.  The Veteran filed a request to reopen his claim in June 2006, which was denied in a March 2007 rating decision that was appealed to the Board.

The Veteran contends that he was treated in service for a sebaceous cyst of the penis.  At his hearing, he testified that he first got cysts while stationed in Korea and his cysts now are "exactly the same thing."

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's STRs show that at his entrance examination in June 1966, he had a normal physical examination.  Later in May 1967, he denied having any skin diseases or sexually transmitted diseases (STDs).  By April 1969, he reported having STDs but continued to deny any skin diseases.  He had normal physical examinations in April 1969 and July 1969.  In early May 1970, he had sores on his penis, but these were almost healed by the end of May 1970.  These were diagnosed as tropical ulcers.  He had sores on his penis in September 1970.  He had lesions on his penis in February 1972, but these were diagnosed as a STD.  In June 1972, October 1972, August 1975, and May 1976, he had normal physical examinations.  In July 1975, he had a sebaceous cyst in his right inguinal area.  At his separation exanimation in July 1977, he reported having both skin diseases and STDs.  However, he had normal findings on physical examination.

Thus, while the STRs document sores and lesions on the penis, the only documentation of a sebaceous cyst was in the right inguinal area and not on the penis.

The Veteran's medical records show no complaints or treatment for a sebaceous cyst of the penis until November 2005, when he had a sebaceous cyst of the penis removed.

The Veteran was afforded multiple VA examinations regarding his service connection claims, including his claim for a sebaceous cyst of the penis.  At a March 2012 VA examination for epididymitis, a condition of the scrotum, his penis was found to be normal on examination.  At a June 2012 VA examination for erectile dysfunction, epididymitis, and prostate hypertrophy, his penis was again found to be normal on examination.

At a September 2014 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner was reported being unable to find record of a sebaceous cyst on the Veteran's penis during service.  In an addendum later that month, the examiner noted that after another review of the Veteran's STRs, he was still unable to find documentation of a sebaceous cyst of the penis from service.  The examiner noted that the Veteran had experienced a penile ulcer in service, but this had healed, and he noted that the Veteran was initially felt to have a possible sebaceous cyst in July 1975, but it was later diagnosed as folliculitis in the right groin area.  As such, the examiner opined that it was less likely than not that the Veteran's had a sebaceous cyst of the penis during military service.

VA treatment records note that the Veteran received treatment for sebaceous cyst of the penis in November 2005, but these do not connect this sebaceous cyst of the penis to his active service.  The Board finds the Veteran's lay statements regarding his post-service sebaceous cyst of the penis are related to active service to be outweighed by the more probative VA examiners' findings on physical examination and the opinion of the September 2014 VA examiner.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a sebaceous cyst of the penis which was diagnosed decades after service separation.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  Therefore, while the Veteran disagrees with the conclusion that his sebaceous cyst of the penis neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of his sebaceous cyst of the penis.  As such, his opinion is insufficient to provide the requisite nexus. 

As such, the criteria for service connection for a sebaceous cyst of the penis have not been met, and the Veteran's claim is denied.


ORDER

Service connection for a sebaceous cyst of the penis is denied.


REMAND

In August 2014, the Board remanded the claims for an increased rating in excess of 30 percent for tinea cruris, dermatophytosis, and groin rash, to include a rating in excess of 10 epercent for tinea cruris, dermatophytosis, and groin rash prior to April 26, 2012, for a new VA examination and opinion.  However, a new VA examination was never scheduled.

Therefore, the matter must be remanded again for an opinion and rationale that complies with the Board's prior August 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination to determine the extent of his tinea cruris, dermatophytosis, and groin rash.

In addition to the normally requested findings, the examiner should comment on the following:

a. Specific findings related to the percentage of areas affected by the diagnosed skin disabilities (e.g., 30 percent (as opposed to greater than 20 percent but less than 40 percent)

b. Whether the eczema is clearly a disability separate from the service-connected tinea cruris, dermatophytosis, and groin rash.

c. Whether the percentage of areas affected by the service-connected tinea cruris, dermatophytosis, and groin rash can be clearly separated from the percentage of areas affected by eczema. 

If the requested opinions cannot be provided without resort to mere speculation, the examiner should so state.  However, any such determination should be supported by a fully reasoned explanation.  It must be clear that the examiner has indeed considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis.  To the extent reference to medical treatises or studies may be helpful, this should be accomplished. The examiner should clearly identify precisely what facts cannot be determined.  The examiner must explain what facts cannot be determined and why.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


